Per Curiam,
It was undoubtedly a question for the jury to determine whether or not the accident, on which this suit was based, was caused by the defendant’s agents. If they were not negligent, if the damage resulted from the act of a trespasser, of which these agents had no knowledge, clearly the company could not be held. Nor was the defendant bound to anticipate a second or third trespass on its property because there had been one, two or more previous trespasses; much less had it reason to suppose that it could be held liable for injuries resulting to third persons from such unlawful acts. These are propositions that are too well settled for discussion; they were properly disposed of in the court below; none of the exceptions can be sustained; in all particulars the case was well tried, and the verdict is sustained by the evidence.
Judgment affirmed.
Errata. — Assignments of error, designated No. i, on page 128, should be No. 7. Assignment of error designated' No. 9, at the bottom of page 132 should be No. 10, and the last sentence should be omitted from these brackets. Assignment No. 10 is completed on page 133.